Citation Nr: 1824682	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-34 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1969 and subsequent service with the Navy Reserves from January 1970 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran is the recipient of the Purple Heart, among other decorations.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he suffers from PTSD as a result of witnessing the death of a friend during combat in the Republic of Vietnam.  

The Veteran underwent a VA examination in September 2010.  The VA examiner opined that the Veteran does not suffer from PTSD.  However, the Veteran reports that he has been receiving treatment for PTSD.  It is not clear that all of the Veteran's post-service treatment records have been obtained and associated with the claims file.

Furthermore, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove references to the DSM-IV and replace them with references to the updated DSM, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The instant appeal was certified to the Board in April 2016.  Therefore, the new version of the Schedule for Rating Disabilities is applicable to the instant appeal.

It appears that the VA examiner used the diagnostic criteria from DSM-IV to diagnose the Veteran.  Since the VA examiner used diagnostic criteria from DSM-IV to diagnose the Veteran, a remand is necessary to obtain a VA examination to confirm whether the Veteran has a current diagnosis of PTSD using the diagnostic criteria from DSM-5, and if so, whether his PTSD is related to his active duty service 

Accordingly, the case is REMANDED for the following action:

1. The RO should take all necessary steps to obtain any outstanding private or VA treatment records and associate those records with the claims file.

2. The RO should schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether the Veteran has a current diagnosis of PTSD related to his active duty service.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

a) Does the Veteran have a DSM-5 diagnosis of PTSD? The examiner should comment on any VA treatment records or private records noting such a diagnosis.

b) If yes, is it at least as likely as not (50 percent probability or greater) that the diagnosed PTSD had its onset in, was caused by, or is otherwise related to service, specifically the combat related stressor identified by the Veteran.

A complete rationale for all opinions must be provided.
 

2.  Next, the RO should readjudicate the Veteran's claim for service connection for PTSD.  If the claim is not granted, the RO should issue a Statement of the Case and return the case to the Board for review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




